121 Ill. App.2d 148 (1970)
257 N.E.2d 120
Mary Krembs, Plaintiff,
v.
County of Cook, a Body Politic and Corporate, Defendant, Village of Northbrook, a Municipal Corporation, Intervenor-Defendant-Appellant, City of Highland Park, a Municipal Corporation, Intervenor-Defendant-Appellant.
Gen. Nos. 53,706, 53,707. (Consolidated Appeal.).
Illinois Appellate Court  First District.
February 20, 1970.
Thomas H. Compere, Corporation Counsel of City of Highland Park (Berle L. Schwartz, of counsel), and Frederic O. Floberg, of Chicago (William M. Freivogel, Ross, Hardies, O'Keefe, Babcock, McDugald & Parsons, of counsel), for intervenor-defendant-appellants.
John M. Daley, of Chicago, for appellee.
(Abstract of Decision.)
Opinion by JUSTICE STOUDER.
Judgments affirmed.
Not to be published in full.